U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3203 CHESAPEAKE CORPORATION 401(k) SAVINGS PLAN (Full title of the plan and the address of the plan if different from that of the issuer named below) CHESAPEAKE CORPORATION 1021 East Cary Street Richmond, Virginia23219 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) REQUIRED INFORMATION The Chesapeake Corporation 401(K) Savings Plan is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended ("ERISA").Attached hereto are the financial statements of the Chesapeake Corporation Retirement and 401(K) Savings Plan for the fiscal year ended December 31, 2007, prepared in accordance with the financial reporting requirements of ERISA. CHESAPEAKE CORPORATION 401(k) SAVINGS PLAN FOR THE YEAR ENDED DECEMBER 31, 2007 INDEX Page Report of Independent Registered Public Accounting Firms . . 1-2 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2007 and 2006. . 3 Statements of Changes in Net Assets Available for Benefits the Years Ended December 31, 2007 and December 31, 2006 . . . 4 Notes to Financial Statements . . 5-10 Supplemental Schedules*: Schedule of Assets (Held at End of Year) December 31, 2007 . . 11-12 Schedule of Assets (Held at End of Year) December 31, 2006 . . 13-14 Signatures . . 15 Exhibit Index . . 16 * All other schedules required by Section 2520.103-10 of the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator Chesapeake Corporation 401(k) Savings Plan Richmond, Virginia We have audited the accompanying statements of net assets available for benefits of the Chesapeake Corporation 401(k) Savings Plan (Plan) as of December 31, 2007, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2007, and the changes in net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The schedule of assets held at end of year is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/PKF Witt Mares, PLC PKF Witt Mares, PLC Richmond, Virginia June 17, -1- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of the Chesapeake Corporation 401k Savings Plan Richmond, Virginia We have audited the accompanying statement of net assets available for benefits of Chesapeake Corporation 401k Savings Plan as of December 31, 2006, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Chesapeake Corporation 401k Savings Plan as of December 31, 2006, and the changes in net assets available for benefits for the year ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. As explained in Note 8 to the financial statements, Chesapeake Corporation, the plan sponsor, did not file a Form S-8 registration statement with the U.S.
